 The relief described hereinbelow is SO
 ORDERED

 Done this 19th day of July, 2020.




 Bess M. Parrish Creswell
 United States Bankruptcy Judge

_______________________________________________________________



                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA

In re:
 Sunset Point Condominium Owners Association, Inc.          Chapter 7
                                                            Case No. 16-81278
 Debtor.




    ORDER GRANTING APPLICATION FOR PAYMENT OF UNCLAIMED
                           FUNDS

        On 4/24/2020, an application, DE# 125, was filed for the Claimant, Dilks & Knopik,
LLC, for payment of unclaimed funds deposited with the court, pursuant to 11 U.S.C. §
347(a). The application and supporting documentation establish that the Claimant is
entitled to the unclaimed funds; accordingly, it is hereby
      ORDERED that, pursuant to 28 U.S.C. § 2042, the sum of $2,790.75 held in
unclaimed funds be made payable to Dilks & Knopik, LLC as assignee to Darrin and
Samantha Wood and be disbursed to the payee at the following address:
                                      35308 SE Center Street
                                      Snoqualmie, WA 98065


The Clerk will disburse these funds not earlier than 14 days after entry of this order.




 Case 16-81278       Doc 140         Filed 07/20/20 Entered 07/20/20 07:23:22   Desc Main
                                      Document     Page 1 of 2
                               ##END OF ORDER###


c: Debtor
   U.S. Attorney
   Bankruptcy Administrator
   Trustee
   Dilks & Knopik, LLC, 35308 SE Center Street, Snoqualmie, WA 98065
   Darrin and Samantha Wood, 429 Mount Carmel Rd., Newnan, GA 30263-4202
   Darrin & Samantha Wood, 4502 Gatewood Ave., Columbus, GA 31907-1226

Submitted by:
Janet Clark




 Case 16-81278    Doc 140    Filed 07/20/20 Entered 07/20/20 07:23:22      Desc Main
                              Document     Page 2 of 2
